IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 2000-CA-00089-SCT
DEBORA K. BUEL
v.
PERCY B. SIMS AND AIR LIQUIDE AMERICA CORPORATION

DATE OF JUDGMENT:                                  12/29/1999
TRIAL JUDGE:                                       HON. KOSTA N. VLAHOS
COURT FROM WHICH APPEALED:                         HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                            WOODROW W. PRINGLE, III
ATTORNEYS FOR APPELLEES:                           JAMES O. DUKES
                                                   RICHARD JOEL SMITH, JR.
NATURE OF THE CASE:                                CIVIL - PERSONAL INJURY
DISPOSITION:                                       AFFIRMED - 03/15/2001
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                    4/5/2001



     BEFORE McRAE, P.J., WALLER AND COBB, JJ.

     WALLER, JUSTICE, FOR THE COURT:

¶1. Debora K. Buel sued Percy B. Sims and his employer, Air Liquide America Corporation, for injuries
she suffered in an automobile accident where she collided with an Air Liquide truck driven by Sims. Buel
claims that Sims was negligent in failing to yield the right of way, keep a proper look out and control his
truck.

¶2. Prior to trial, Buel filed a motion in limine seeking to bar evidence of her consumption of alcohol,
specifically hospital test results, until Sims and Air Liquide had proven her consumption of alcohol
contributed to or caused the accident. Buel also sought through an additional motion in limine to prohibit
introduction of her medical records and alleged blood sample results until Sims and Air Liquide established
the proper chain of custody and proper witnesses testified to sponsor the evidence offered. Both motions
were denied by the trial court.

¶3. At the request of Sims and Air Liquide, jury instruction D-6 was given instructing the jury to find Buel
negligent as a matter of law in operating her vehicle at a time when she had a blood alcohol level greater
than 100. In granting jury instruction D-6, the trial court took judicial notice of number conversions for
determining Buel's blood alcohol level. The jury rendered a verdict in favor of Sims and Air Liquide,
judgment was entered accordingly, and Buel appealed. Sims and Air Liquide filed a cross-appeal, assigning
as error the trial court's failure to grant them a directed verdict for which we find no merit and do not
address. Finding no reversible error, we affirm.

                                STATEMENT OF CASE AND FACTS
¶4. One Saturday evening in March of 1997, Buel and friends attended a hockey game on the Mississippi
Gulf Coast, at which Buel admitted to consuming several sixteen-ounce cans of beer. After the game ended,
Buel proceeded to drive herself home. From the hockey game, Buel traveled north on Menge Avenue. As
she crested the I-10 overpass, she saw Sims' 18-wheeler pulling out of a parking lot to turn north onto
Menge Avenue.

¶5. Buel took no evasive action, assuming the 18-wheeler would be out of her lane of traffic before she
arrived. Buel admitted she could have stopped before reaching the truck had she begun to slow down when
she initially saw Sims. As Buel got closer to the truck, she realized that it would not clear her lane in time
and that she was not going to be able to stop. Once she realized she could not avoid the collision, Buel
applied her brakes, slipped off her shoulder belt and lay across the seat to avoid being decapitated. Buel's
car collided with the truck driven by Sims.

¶6. On the evening of the accident, Sims, the truck driver, was returning to his home in Louisiana, after
making a delivery. Sims stopped at a truck stop on Menge Avenue to refuel and for a routine coffee break.
After his break, Sims conducted a pre-trip safety inspection and ascertained that all of his lights were
working. As Sims' trailer had been washed on the morning of the accident, the reflective strips running the
length of the trailer would have been clearly visible to approaching motorists.

¶7. Traffic on Menge Avenue was very congested on the evening of the accident, forcing Sims to wait
several minutes for traffic to clear before pulling onto Menge Avenue. As Sims began his turn onto Menge
Avenue, Buel's vehicle first appeared over the crest of Menge Avenue, approaching at a high rate of speed
and not slowing down. Sims accelerated and tried to steer his truck to clear Buel's lane. After the impact,
Sims went to assist Buel when he noticed an overturned plastic cup and what appeared to be spilt liquid
giving off the strong smell of an alcoholic beverage.

¶8. Two eyewitnesses, Joe and Sunshine Yates, were in their car across the street from the truck stop,
waiting for traffic to clear so they could exit onto Menge Avenue. Joe was about to pull out of the parking
lot when he looked to his right and realized Sims had already begun to exit. At the point Sims had halfway
entered onto Menge Avenue, Joe stated that he first saw Buel's car "come out of nowhere, traveling at a
high rate of speed." Immediately after impact, Joe rushed to assist Buel, noticing the strong smell of alcohol
and that Buel's speech was slurred. Sunshine, Joe's wife, confirmed that Sims had already entered Menge
Avenue when she observed Buel's vehicle top the crest on Menge avenue, traveling "pretty fast." After the
collision, Sunshine remained in the car with her sleeping children and was unable to offer any additional
testimony.

¶9. Following the accident, Buel was transported by ambulance to Memorial Hospital in Gulfport, where
she was treated and discharged. Buel suffered numerous injuries, including a broken ankle, and pain in her
ribs, chest and legs. Blood tests performed at the hospital reflected a blood alcohol content for Buel of 183
milligrams per deciliter. Buel's medical expenses totaled $5,418.83, and she incurred property losses of $7,
400.

                                               DISCUSSION

      I. DID THE TRIAL COURT ERR IN FAILING TO GRANT BUEL'S MOTIONS IN
      LIMINE?
¶10. Through her motions in limine, Buel sought to prohibit the admission of the blood alcohol test results
unless and until Sims and Air Liquide had: 1) proven that consumption of alcohol contributed to or caused
the accident; and 2) established the proper chain of custody and obtained witness testimony to sponsor the
evidence offered. The trial court denied Buel's motion and admitted the blood test results into evidence.

¶11. This Court has consistently ruled that "[t]he relevancy and admissibility of evidence are largely within
the discretion of the trial court and reversal may be had only where that discretion has been abused."
Martindale v. Wilbanks, 744 So. 2d 252, 253 (Miss. 1999) (citations omitted). Unless the trial judge's
discretion is so abused as to be prejudicial to a party, this Court will not reverse his or her ruling. Id.

      A. Proof that Buel's alcohol consumption caused or

      contributed to the accident.

¶12. Buel argues that as no evidence was offered to show she suffered from any impairment which caused
or contributed to the accident, the trial court erred in failing to exclude the blood alcohol test results. Buel
relies heavily on our decision in Pope v. McGee, 403 So. 2d 1269, 1271 (Miss. 1981), where, on retrial,
we excluded evidence of two six packs of warm beer and a white powdery substance found in the
defendant's vehicle. The patrolman investigating the accident testified that he was unable to detect the smell
of alcohol on the defendant's breath, and a blood test showed no alcohol in his blood. Id. As there was no
indication that the defendant had been drinking or under the influence of drugs, we directed that the
evidence not be admitted on retrial.

¶13. Unlike the facts in Pope, there was overwhelming evidence that Buel had been drinking beer on the
evening of the collision. Buel admitted to consuming "several sixteen ounce beers" prior to her collision, and
there was testimony that Buel smelled like alcohol and that her speech was slurred. We have previously held
that one's own admission of alcoholic consumption in the hours preceding an accident provides a sufficient
evidentiary basis to submit the question to the jury. Mills v. Nichols, 467 So. 2d 924, 929 (Miss. 1985).
As such, we find that Buel's reliance on Pope fails, and that the trial court properly admitted proof of Buel's
alcoholic intake.

      B. Chain of custody and sponsoring witness

¶14. Buel argues that before her medical records could be admitted at trial, Sims and Air Liquide had the
burden of proving chain of custody and providing a sponsoring witness, though Buel does not dispute the
authenticity of the records, and made no objection that this was not a proper self-authentication under
M.R.E. 902(11). A review of the record reveals that the blood alcohol test at issue was performed at
Memorial Hospital in Gulfport, where Buel was transported for treatment following the accident. The test
report was maintained by Memorial Hospital as part of Buel's medical records while at the hospital. At trial,
Sims and Air Liquide produced a certified copy of Buel's medical records, together with the affidavit of the
custodian of those records. We have traditionally deferred chain of custody questions to the trial court and
will not disturb those findings absent an abuse of discretion.

      Typically, we defer to the trial court's determination of whether authorities have maintained the chain
      of custody. When reviewing the chain of custody, we will not disturb the finding of the trial court
      unless there has been an abuse of discretion. The test to determine whether there has been a break in
      the chain of custody is whether there is evidence of probable tampering.
Jackson v. Daley, 739 So. 2d 1031, 1035 (Miss. 1999).

¶15. Buel also argues that the trial court should have excluded her medical records because of the failure of
Sims and Air Liquide to call a sponsoring witness pursuant to Mississippi Rule of Evidence 901. Buel
contends that such sponsoring witnesses should have included the technician who drew the blood, the
Puckett Laboratory representative who performed the test, and the testimony of a witness capable of
interpreting the results. In arguing that M.R.E. 901 requires authentication and identification as a condition
precedent to admissibility, Buel relies heavily on our decision in Fulton v. City of Starkville, 645 So. 2d
910 (Miss. 1994).

¶16. In Fulton, the defendant challenged the results of a blood alcohol test on the basis that the statute
required a "chemical test" by breath only. Id. at 911. The Court, in finding the argument without merit,
noted that the blood alcohol content test was a proper test contemplated by statute. We further stated that
in determining the admissibility of these tests, the inquiry should focus on the "accuracy, reliability and
proper admissibility of evidence." Id. at 914.

¶17. Unlike Fulton, with Buel, we are dealing with a civil, not criminal, matter, and there are no statutorily
prescribed procedures. Instead, we have a test administered by hospital personnel for medical purposes.
Buel's blood test is no different from the results of an x-ray, a myelogram or a myriad of medical tests which
are routinely admitted into evidence as part of a party's medical records. The relevancy and admissibility of
evidence are largely within the discretion of the trial court, and reversal may be had only where that
discretion has been abused, a situation which does not exist here. Johnston v. State, 567 So. 2d 237, 238
(Miss. 1990); see also Hentz v. State, 542 So. 2d 914, 917 (Miss. 1989); Monk v. State, 532 So. 2d
592, 599 (Miss. 1988).(1) We see no abuse of discretion here.

      II. DID THE TRIAL COURT ERR IN GRANTING JURY INSTRUCTION D-6?

¶18. During trial, the court granted jury instruction D-6 which states: "The court instructs the jury that
Debora K. Buel was negligent as a matter of law in operating her vehicle at a time when she had a blood
alcohol level greater than 100 mg/dl." In drafting instruction D-6, Sims and Air Liquide, relied upon Miss.
Code Ann. § 63-11-30(1), which provides the base level of alcoholic concentration for intoxication, by
stating in part that:

      It is unlawful for any person to drive or otherwise operate a vehicle within this state who . . . has an
      alcohol concentration of 10/100 percent (.10%) or more for persons who are above the legal age to
      purchase alcoholic beverages under state law . . . in the person's blood based upon grams of alcohol
      per 100 milliliters of blood or grams of alcohol per 210 liters of breath as shown by a chemical
      analysis of such person's breath, blood or urine administered as authorized by this chapter. . . .

¶19. Buel's blood alcohol level was expressed in terms of 100 milligrams per deciliter, rather than grams of
alcohol per 100 milliliters of blood as set forth in § 63-11-30(1). Buel argues that absent accompanying
expert testimony interpreting and converting her blood alcohol level from milligrams per deciliter to grams
per milliliter, the medical records fail the test for relevance as set forth in M.R.E. 401 and are, therefore,
rendered inadmissible under M.R.E. 402.

¶20. The trial court took judicial notice of the conversion from milligrams per deciliter to grams per milliliter,
(2) and allowed the evidence to be admitted. M.R.E. 201(b) states that a judicially noticed fact must be one
not subject to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of
the trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy
cannot reasonably be questioned. We have held the following facts to be capable of judicial notice:

      Where the strictures of the rules have otherwise been met, we have over the years--pre-Rules and
      post-Rules--recognized that a court may take judicial notice that "a certain town or city is within a
      certain county," Jackson v. State, 556 So. 2d 335, 336-37 (Miss.1990); of the official acts of public
      officials, Frazier v. State by and Through Pittman, 504 So. 2d 675, 681-82, fns. 3, 5, 8, 10
      (Miss.1987); of the fact that 11:00 p.m. does not occur "in the daytime" within the limitations of a
      search warrant, Strange v. State, 530 So. 2d 1336, 1339 (Miss.1988); of statistical information
      concerning unemployment levels and average weekly wages, Eidt v. City of Natchez, 421 So. 2d
      1225, 1229-30 (Miss.1982); of the geologically establishable behavioral properties of natural gas
      under pressure, Transcontinental Gas Pipe Line Corp. v. State Oil and Gas Board, 457 So.
      2d 1298, 1307 (Miss.1984), reversed on other grounds, 474 U.S. 409, 106 S.Ct. 709, 88 L.Ed.2d
      732 (1986). Closer to the case at bar, we have implicitly noticed the status of corporate enterprises in
      Morco Industries, Inc. v. City of Long Beach, 530 So. 2d 141, 142-44 (Miss.1988) and
      Administrators of the Tulane Educational Fund v. Cooley, 462 So. 2d 696, 699-700
      (Miss.1984), and the incorporated status of municipalities and villages, City of Aberdeen v. Bank of
      Amory, 191 Miss. 318, 322, 2 So. 2d 153, 155 (1941); King v. Caraway, 132 Miss. 679, 688,
      97 So. 422, 424 (1923); Owen v. Anderson, 119 Miss. 66, 71, 80 So. 386, 387 (1919). See also
      Caruthers v. Panola County, 205 Miss. 403, 418, 38 So. 2d 902, 906 (1949) (judicial notice that
      Panola County is divided into two judicial districts and that Batesville is the county seat of the second
      district).

Enroth v. Memorial Hosp. at Gulfport, 566 So. 2d 202, 204 (Miss. 1990).

¶21. While this Court has not specifically addressed the question of whether a court may take judicial notice
of the mathematical conversion from milligrams per deciliter to the equivalent grams per milliliters, we have
held that, "[a] court may look to any source it deems helpful and appropriate, including official public
documents, records and publications. The Court is not limited by rules of evidence otherwise enforceable in
judicial proceedings." Id. at 205.

¶22. Finally, other jurisdictions have approved trial judges making conversions from milligrams per deciliter
to grams per 100 cubic centimeters, as was done with Buel's blood alcohol content. See Veasey v. State,
531 So. 2d 320, 322-23 (Ala. Crim. App. 1988) (The taking of judicial notice of the fact that, since 100
cubic centimeters is equivalent to one deciliter, 246 milligrams per deciliter is equivalent to .246 grams per
100 cubic centimeters, was affirmed on appeal); People v. Kotecki, 666 N.E.2d 37, 41-42 (Ill. App. Ct.
1996) (On appellate review, it was concluded that the trial court properly converted a blood alcohol level
of 153 milligrams per deciliter into a reading of .153, which was greater than a blood alcohol content of .10
as set forth in the relevant statute).

¶23. We find that the grant of jury instruction D-6 was proper and that the trial court acted within its
discretion by taking judicial notice of Buel's blood alcohol content as expressed in § 63-11-30(1).

                                                CONCLUSION

¶24. For the foregoing reasons, the trial court's judgment is affirmed.
¶25. ON DIRECT APPEAL: AFFIRMED; ON CROSS-APPEAL: AFFIRMED.

     PITTMAN, C.J., BANKS AND McRAE, P.JJ., SMITH, MILLS, COBB AND DIAZ, JJ.,
     CONCUR. EASLEY, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION.

1. While not employed in this case, another method of securing records which would satisfy authenticity is
set out in Miss. Code Ann. § 41-9-103 (1993) which allows for medical documents under seal to be self-
authenticated when subpoenaed, by stating in part that:

     . . . . when a subpoena duces tecum is served upon a custodian of records of any hospital . . .,
     requiring the production of all or any part of a patients record, . . . it is sufficient compliance if the
     custodian or other officer files with the court clerk . . . a true and correct copy . . . of all records
     described in such subpoena.

2. Buel's blood alcohol content based on hospital records was 183 milligrams per deciliter, and after the
trial judge's conversion to reflect blood alcohol content as measured under Miss. Code Ann. § 63-11-
30(1), was .183%.